Name: Commission Regulation (EEC) No 1593/88 of 8 June 1988 re-establishing the levying of customs duties on trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels and similar containers falling within CN code ex 4202 originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 9 . 6 . 88 Official Journal of the European Communities No L 142/ 11 COMMISSION REGULATION (EEC) No 1593/88 of 8 June 1988 re-establishing the levying of customs duties on trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels and similar containers falling within CN code ex 4202 originating in India to which the preferential tariff arrange ­ ments set out in Council Regulation (EEC) No 3635/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in the case of trunks, suit-cases, vanity cases, executive cases, bref cases, school satchels and similar containers falling within CN code ex 4202 originating in India the individual ceiling was fixed at 4 050 000 ECU ; whereas, on 1 June 1988, imports of these products into the Community originating in India reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in repect of the products in question against India, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industria products originating in developing countries ('), and in particular Article 16 thereof, HAS ADOPTED THIS REGULATION whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, whithin the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of costums duties bn imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Article 1 As from 12 June 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in India : Order No CN code Description 10.0570 4202 11 10 4202 1 1 90 4202 12 91 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 Trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels and similar containers  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastics or of textile materials   Of other materials, including vulcanized fibre Other of other materials Articles of a kind normally carried in the pocket or in the handbag  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastic sheeting or of textile materials   Of textile materials    Other Other  With outer surface of leather, of composition leather or of patent leatzher  With outer surface of plastic sheeting or of textile materials  Other   Musical instrument cases    Other (') OJ No L 350, 12. 12. 1987, p. 1 . 9 . 6. 88No L 142/ 12 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1988 . For the Commission COCKFIELET Vice-President